DETAILED ACTION
Status of the claims
	Claims 1-2, 4-5, 7-8, 11-15, 17, 19, 21, 23-28 and 30 are currently pending and are being examined on the merits herein.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The instant Office Action includes new grounds of rejection and is therefore made non-final (2nd non-final rejection).
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date for claims 1-2, 4-5, 7-8, 11-14, 17, 19, 21, 24-25, 27-28 and 30 has been determined to be 04/11/2014, the filing date of the document PCT/US14/33794. The U.S. effective filing date for claims 15, 23 and 26 has been determined to be 04/11/2013, the filing date of the U.S. provisional Application No. 61/810,907 (hereafter '907). The examiner finds insufficient descriptive support under 112(a) for the full scope of the claimed subject matter in claims 1-2, 4-5, 7-8, 11-14, 17, 19, 21, 24-25, 27-28 and 30. In particular instant 
Rejections
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 4-5, 7-8, 11-15, 17, 19, 21, 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over GENDELMAN (WO 2012/061480; published May, 2012) in view BAE (US 2009/0060955; published March, 2009) and Gindy et al. (“Preparation of Poly(ethylene glycol) Protected Nanoparticles with Variable Bioconjugate Ligand Density,” 2008; ACS, Biomacromolecules, Vol. 9, No. 10, pp. 2705-2711).
Applicants Claims
	Applicant claims a nanoparticle comprising at least one anti-HIV agent, at least one surfactant, and HIV gp120, wherein said HIV gp120 is covalently linked to at least some of the surfactant molecules via a maleimide conjugation between said surfactant and a cysteine within said HIV gp120, and wherein said surfactant is an amphiphilic block copolymer or phospholipid (instant claim 1).
Claim interpretation: The examiner is reading the claim language “wherein said HIV gp120 is covalently linked to at least some of the surfactant molecules via a maleimide conjugation between said surfactant and a cysteine within said HIV gp120 […]” [emphasis added], as excluding terminal (N-terminal or C-terminal) cysteine residues but not excluding bonding to reduced disulfide bonds.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            GENDELMAN teaches nanoparticles comprising at least one therapeutic agent and at least one surfactant, and the specific embodiment wherein the surfactant is amphiphilic block copolymer such as poly(lactic-co-glycolic)-b-poly(ethylene glycol)(PEG-PLGA) and the therapeutic agent is an antiretroviral agent, (p. 3, lines 1-10; p. 21, lines 3-19)(instant claim 1, “nanoparticles comprising at least one anti-HIV agent, at least one surfactant […], wherein said surfactant is an amphiphilic block copolymer”; instant claims 4-5, 15, 23, 26 & 27). GENDELMAN further teaches that in one embodiment the surfactant is linked to at least one targeting ligand such as a macrophage targeting ligand such as folate (p. 3, lines 6-8; claim 22)(instant claims 7-8). GENDELMAN teaches anti-HIV compounds include HIV vaccines such as AIDSVAX™ B/E (gp120) (p. 16, lines 13-15). GENDELMAN claims their nanoparticles comprise at least about 95% therapeutic agent (claim 16)(instant claim 11). GENDELMAN teaches the nanoparticles are generally crystalline nanoparticles (p. 13, lines 27-29)(instant claim 17). 
	GENDELMAN further teaches surface targeting ligands, the ligand being for a cell surface marker/receptor including macrophage targeting ligands (p. 21, lines 
  	GENDELMAN further teaches methods include treating, inhibiting, or preventing HIV infection and the therapeutic agent of the nanoparticle is an anti-HIV compound, particularly anti-HIV agents such as the protease inhibitor species ritonavir (p. 3, lines 22-25; p. 15, lines 24-28; p. 16, lines 19-27)(instant claims 19, 21, 24-25 & 30). GENDELMAN teaches methods of administration (p. 23, §III)(instant claim 14). It would have been prima facie obvious to include a pharmaceutically acceptable carrier in the nanoART compositions, as expressly taught by GENDELMAN (p. 3, 11-13; p. 23, lines 2-5; p. 24, lines 22-34; p. 26, lines 14-22; p. 28, lines 12-15; claim 18)(instant claim 12). GENDELMAN claims at least one additional anti-HIV agent (p. 13, lines 26-27; claim 20)(instant claim 13).
	GENDELMAN teaches that for widespread use in the clinic, nanoART synthesis will have to be scaled, and techniques such as precipitation can be used to prepare nanoART with adequate physical and chemical stability for sufficient drug 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of GENDELMAN is that GENDELMAN does not expressly teach a specific nanoparticle example including HIV gp120 as a targeting ligand linked to the PLGA-PEG through maleimide conjugation to a cysteine within said HIV gp120.
	BAE teaches drug delivery vehicles for targeted delivery of a drug which mimics viral properties of size, capsid-like protein capsule, etc. (abstract). BAE further teaches the ligands include gp120:

    PNG
    media_image1.png
    564
    726
    media_image1.png
    Greyscale

	BAE further teaches that “By way of further example, HIV gp120 glycoprotein may be used to target CD4 glycoprotein, which is expressed on the surface of T lymphocytes.” And “Once contact is made, the ligand is bound by its corresponding receptor or other ligand-binding agent. This event triggers receptor-mediated endocytosis, such that the virogels are endocytosed into the cell.” ([0037]).   It would have been prima facie obvious to utilize a gp120 from the human HIV-1 virus (i.e. gp120 from a primary HIV isolate) as suitable for treating human HIV-I virus in order to best target CD4 expressing cells in a human patient (instant claim 28).
nd paragraph).
	Gindy et al. teaches that “more selective attachment can be achieved via reaction with less abundant cysteine residues on the protein ligand. Reactions based on maleimide-thiol chemistry are of particular interest, as they take place under conditions that maintain the structural, biological, and binding properties of the protein” (p. 2705, col. 2, lines 2-7).
	Gindy et al. teaches “The process and strategy we present in this paper offer significant advantages for the production of targeted NPs. Flash NanoPrecipitation with reactive block copolymers allows the formation of NPs with a minimum of processing steps, control over particle size, drug loading, and composition of the protective polymer layer. The power of the Flash NanoPrecipitation process is that the difficult chemical derivatization and purification steps can be done in homogeneous solution on the components prior to particle synthesis. Subsequently, the composition of the NP in terms of drug loading, protective PEG surface concentration, and reactive PEG surface concentration is controlled quantitatively 
	Gindy et al. teaches that “In addition, the characterization can potentially allow for the preparation of NPs targeted against two or more receptor populations through multiple ligand attachment, whereby the density of each ligand can be independently manipulated. Such formulations may improve therapeutic efficacy […].” (p. 2710, col. 2, last paragraph).
	Gindy et al. concludes that “We have developed an efficient two step process for the preparation of protein-NP conjugates starting from maleimide functional PEG-b-PCL copolymers. The approach demonstrates significant advantages over alternative multistep particle preparation processes, namely, (i) efficient conjugation of protein ligand under mild reaction conditions, (ii) tailored control of NP surface ligand density over a wide range, (iii) preservation of protein-NP conjugate size after coupling reaction (no aggregation), and (iv) direct preparation of particles of nanometer size and narrow size distributions, leading to a reduction of processing 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce a nanoparticle comprising a therapeutic agent such as an anti-HIV antiretroviral drug such as ritonavir and at least one targeting ligand for targeting such as folate for targeting macrophages (e.g. monocyte-derived macrophages, MCM) to provide for central nervous system targeting (e.g., brain targeting), greater liver targeting, decreased excretion rates, decreased toxicity, and prolonged half-life compared to free drug or non-targeted nanoparticles, as suggested by GENDELMAN, at least one of the targeting ligands being gp120, as suggested by BAE, in order to deliver anti-HIV drug, as taught by GENDELMAN to HIV infected cells, and further to utilize maleimide conjugation chemistry because (1) more selective attachment can be achieved via reaction with less abundant cysteine residues on the protein ligand, (2)  the Flash NanoPrecipitation process greatly simplifies the production of NPs with a range of 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to which the invention pertains to produce the claimed invention in view of the teachings of GENDELMAN as the production of polyester-PEG-maleimide polymers and nanoparticles containing the same was known at the at the time the claimed invention was made, and Gindy et al. teaches the Flash NanoPrecipitation process greatly simplifies the production of NPs with a range of compositions and loadings. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

	Claims 1-2, 4-5, 7, 11-15, 17, 19, 21, 23-28 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over NOWACEK ("NanoART synthesis, characterization, uptake, release and toxicology for human monocyte-macrophage drug delivery," 2009, Future Medicine; Nanomedicine, Vol. 4, no. 8, pp. 903-917) in view of BAE (US 2009/0060955; published March, 2009) and Gindy et al. (“Preparation of Poly(ethylene glycol) Protected Nanoparticles with Variable Bioconjugate Ligand Density,” 2008; ACS, Biomacromolecules, Vol. 9, No. 10, pp. 2705-2711).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
	NOWACEK teaches NanoART synthesis, characterization, uptake, release and toxicology for human monocyte - macrophage drug delivery (see whole document)(instant claims 7-8). NOWACEK further teaches that: "Although antiretroviral therapy (ART) has greatly reduced disease morbidity and mortality in ritonavir (RIV), indinavir (IDV) and efavirenz (EFV) nanoparticles (NPs) were optimized based on size, coating and charge. […] NanoART-loaded cells showed sustained antiretroviral activities for many of the formulations tested. These results provide proof-of-concept that ART compounds can be manufactured into stable NPs that can be targeted to cells and used in cell-mediated drug-delivery systems. These data also suggest that nanoART may be developed for human use to improve dosing schedule, optimize adherence and increase therapeutic efficacy for HIV-1 disease." [emphasis added] (second paragraph)( (instant claim 1, “nanoparticles comprising at least one anti-HIV agent”; instant claims 1, 19, 21, 24-25 & 30). The 
	NOWACEK teaches the average size nanoparticles ranged from 200 nm for RTV-2 to 1060 nm for IDV-I, and that “A range of sized particles was observed from the nanometer to micrometer range (data not shown).” (p. 6, lines 1-4). And that “For all nanosuspensions, particle size was measured using a HORIBA LA 920 light scattering instrument (HORIBA Instruments Inc., Irvine, CA, USA; RRI = 1.08 for IDV and 1.20 for RTV and EFV).” While NOWACEK does not expressly 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of NOWACEK is that NOWACEK does not expressly teach a specific nanoparticle example including HIV gp120 targeting moiety, or the embodiment wherein the HIV gp120 targeting ligand linked to the PLGA-PEG through maleimide conjugation to a cysteine within said HIV gp120.
	BAE teaches drug delivery vehicles for targeted delivery of a drug which mimics viral properties of size, capsid-like protein capsule, etc. (abstract). BAE further teaches the ligands include gp120:

    PNG
    media_image1.png
    564
    726
    media_image1.png
    Greyscale

	BAE further teaches that “By way of further example, HIV gp120 glycoprotein may be used to target CD4 glycoprotein, which is expressed on the surface of T lymphocytes.” And “Once contact is made, the ligand is bound by its corresponding receptor or other ligand-binding agent. This event triggers receptor-mediated endocytosis, such that the virogels are endocytosed into the cell.” ([0037]). It would have been prima facie obvious to utilize a gp120 from the human HIV-1 virus (i.e. gp120 from a primary HIV isolate) as suitable for treating human HIV-I virus in order to best target CD4 expressing cells in a human patient (instant claim 28).
nd paragraph).
	Gindy et al. teaches that “more selective attachment can be achieved via reaction with less abundant cysteine residues on the protein ligand. Reactions based on maleimide-thiol chemistry are of particular interest, as they take place under conditions that maintain the structural, biological, and binding properties of the protein” (p. 2705, col. 2, lines 2-7).
	Gindy et al. teaches “The process and strategy we present in this paper offer significant advantages for the production of targeted NPs. Flash NanoPrecipitation with reactive block copolymers allows the formation of NPs with a minimum of processing steps, control over particle size, drug loading, and composition of the protective polymer layer. The power of the Flash NanoPrecipitation process is that the difficult chemical derivatization and purification steps can be done in homogeneous solution on the components prior to particle synthesis. Subsequently, the composition of the NP in terms of drug loading, protective PEG surface concentration, and reactive PEG surface concentration is controlled quantitatively 
	Gindy et al. teaches that “In addition, the characterization can potentially allow for the preparation of NPs targeted against two or more receptor populations through multiple ligand attachment, whereby the density of each ligand can be independently manipulated. Such formulations may improve therapeutic efficacy […].” (p. 2710, col. 2, last paragraph).
	Gindy et al. concludes that “We have developed an efficient two step process for the preparation of protein-NP conjugates starting from maleimide functional PEG-b-PCL copolymers. The approach demonstrates significant advantages over alternative multistep particle preparation processes, namely, (i) efficient conjugation of protein ligand under mild reaction conditions, (ii) tailored control of NP surface ligand density over a wide range, (iii) preservation of protein-NP conjugate size after coupling reaction (no aggregation), and (iv) direct preparation of particles of nanometer size and narrow size distributions, leading to a reduction of processing 
	Regarding the amphiphilic block copolymer species PLGA-PEG, NOWACEK teaches nanoART nanoparticles including the surfactant species PLGA and another species including PEG (DSPE-mPEG2000)(p. 2, last paragraph), and Gindy et al. teaches PEG-b-PCL copolymers, however one of ordinary skill in the art would have clearly recognized that PLGA and PCL are both biodegradable polyesters and therefore obvious variants. Additionally, PEG coated nanoparticles were well-known to have the property of long circulation time within the body as PEG coating was known to evade uptake and elimination within the body. Thus, it would have been prima facie obvious to produce nanoART nanoparticles of NOWACEK including PLGA-PEG-maleimide copolymers as suggested by the combination of NOWACEK and Gindy et al. in view of the ordinary level of skill and knowledge in the art pertaining to drug delivery nanoparticles.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce a nanoART nanoparticle comprising a therapeutic agent such as an anti-HIV antiretroviral drug, a surfactant such as PLGA and a surface ligand, as suggested by NOWACEK, the targeting ligand being gp120, as suggested by BAE, in order to deliver anti-HIV drug to HIV infected cells, and further to utilize maleimide conjugation chemistry because (1) more selective attachment can be achieved via reaction with less abundant cysteine residues on the protein ligand, (2)  the Flash NanoPrecipitation process greatly simplifies the production of NPs with a range of compositions and loadings, among other advantages, and (3) the process can potentially allow for the preparation of NPs targeted against two or more receptor populations through multiple ligand attachment, whereby the density of each ligand can be independently manipulated, as taught by Gindy et al, for the production of polyester-PEG-maleimide containing nanoparticles, the polyester being PLGA as taught by NOWACEK in their nanoART nanoparticles.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to which the invention pertains to produce the claimed invention in view of the teachings of NOWACEK as the production of nanoART nanoparticles, prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NOWACEK ("NanoART synthesis, characterization, uptake, release and toxicology for human monocyte-macrophage drug delivery," 2009, Future Medicine; Nanomedicine, Vol. 4, no. 8, pp. 903-917) in view of BAE (US 2009/0060955; published March, 2009) and Gindy et al. (“Preparation of Poly(ethylene glycol) Protected Nanoparticles with Variable Bioconjugate Ligand Density,” 2008; ACS, Biomacromolecules, Vol. 9, No. 10, pp. 2705-2711) as applied to claims 1-2, 4-5, 7, 11-15, 17, 19, 21, 23-28 and 30 above, and further in view of Kanmogne et al. (“Mononuclear phagocyte intercellular crosstalk facilitates transmission of cell-targeted nanoformulated antiretroviral drugs to human brain endothelial cells,” 2012, Dovepress; International Journal of Nanomedicine, Vol. 7, pp. 2373-2388).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	NOWACEK teaches NanoART synthesis, characterization, uptake, release and toxicology for human monocyte - macrophage drug delivery, as discussed above and incorporated herein by reference.	BAE teaches drug delivery vehicles for targeted delivery of a drug which mimics viral properties of size, capsid-like protein capsule, etc., and further teaches the ligands include gp120, as discussed above and incorporated herein by reference.
	Gindy et al. teaches poly(ethylene glycol) (PEG) coated nanoparticles with variable bioconjugate ligand density, and particularly teaches nanoparticles including maleimide-PEG-PCL linked to an albumin protein through a cysteine within the albumin protein, and that “In addition, the characterization can potentially allow for the preparation of NPs targeted against two or more receptor populations through multiple ligand attachment, whereby the density of each ligand can be independently manipulated. Such formulations may improve therapeutic efficacy […].”, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of NOWACEK, BAE and Gindy et al. is that NOWACEK, BAE and Gindy et al. do not expressly 
	Kanmogne et al. teaches that “Despite the successes of antiretroviral therapy (ART), HIV-associated neurocognitive disorders remain prevalent in infected people. This is due, in part, to incomplete ART penetration across the blood–brain barrier (BBB) and lymph nodes and to the establishment of viral sanctuaries within the central nervous system. In efforts to improve ART delivery, our laboratories developed a macrophage-carriage system for nanoformulated crystalline ART (nanoART) (atazanavir, ritonavir, indinavir, and efavirenz). We demonstrate that nanoART transfer from mononuclear phagocytes (MP) to human brain microvascular endothelial cells (HBMEC) can be realized through cell-to-cell contacts, which can facilitate drug passage across the BBB. Coculturing of donor MP containing nanoART with recipient HBMEC facilitates intercellular particle transfer. NanoART uptake was observed in up to 52% of HBMEC with limited cytotoxicity. Folate coating of nanoART increased MP to HBMEC particle transfer by up to 77%. To translate the cell assays into relevant animal models of disease, ritonavir and atazanavir nanoformulations were injected into HIV-1-infected NOD/scid-γc null mice reconstituted with human peripheral blood lymphocytes. Atazanavir and ritonavir levels in brains of mice treated with folate-coated nanoART were three- to four-fold higher than in mice treated with noncoated particles. This 
	Additionally, BAE teaches folate ligands as targeting cancer tissue, however, in view of the teaching of Kanmogen et al. that folate ligands can also target mononuclear phagocytes and that the “nanoART transfer from mononuclear phagocytes (MP) to human brain microvascular endothelial cells (HBMEC) can be realized through cell-to-cell contacts, which can facilitate drug passage across the BBB.” It would have been prima facie obvious to incude a folate targeting ligand on the nanoART nanoparticles taught by NOWACEK in order to improve their human monocyte - macrophage drug delivery system.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce a nanoART nanoparticle comprising a therapeutic agent such as an anti-HIV antiretroviral drug, a surfactant such as PLGA and a surface ligand, as suggested by NOWACEK, the targeting ligand being gp120, as suggested by BAE, in order to deliver anti-HIV drug to HIV infected cells, and further to utilize maleimide conjugation chemistry because (1) 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to which the invention pertains to produce the claimed invention in view of the teachings of NOWACEK as the production of nanoART nanoparticles, and Gindy et al. teaches the Flash NanoPrecipitation process greatly simplifies the production of NPs with a range of compositions and loadings. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Arguments:
	Applicant's arguments filed 01/23/2020 have been fully considered but they are not persuasive.
	Applicants argument that “The references fail to teach or suggest the use of native, internal cysteine for maleimide conjugation.” (p. 10, last paragraph).
	In response the examiner cites Gindy et al. clearly suggesting this feature would have been prima facie obvious before the time of the claimed invention.
	Applicants further argue that “In order to conjugate a surfactant to a natural cysteine within gp120 by maleimide reaction, the skilled artisan would have to know (1) the availability of the cysteine residue for maleimide conjugation and (2) the effect of the conjugation on gp120.” (p. 11, last paragraph).
	In response the examiner argues that BAE teaches linking ligands to nanoparticles for more specific and targeted drug delivery and lower toxicity, and Gindy et al. provides a facile method for selective attachment of multiple ligands to a nanoparticle such as the nanoART taught by GENDELMAN and NOWACEK. 
	Applicants argument of unexpected results (p. 14, last paragraph) has been addressed in the prior office action (Non-Final dated 06/01/2020, pp. 18-20). and increased therapeutic efficacy.” (p. 2705, col. 1, 2nd paragraph).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PARDRIGE (US 2005/0042298; published February, 2005) is cited as teaching PLGA-PEG-maleimide immunonnanoparticles though this reference is mainly focused on thiolated proteins as linking molecules (see whole document) and ASHKENAZI (US 5,329,028; published July, 1994) is cited as teaching heterobifunctional crosslinking including a maleimide linked to a protein via a cysteine within the protein (see whole document, particularly Figure 1).


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                        

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619